DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/15/20 on pages 7-15 have been fully considered but they are not persuasive. Applicant argues that the double patenting rejections should be removed because the Examiner has not done a proper analysis of the claims. The Examiner respectfully disagrees. As described in the rejection, even though the claims are not identical, all of the limitations of the present application are present in the claims of U.S. Patent No. 10,162,831 as described below:
Present Application
10,162,831







1.  A computer-implemented method, the method comprising: 










receiving a query related to a first data extent; 







determining whether the first data extent is eligible for deletion based on a first sliding window time period equal to a predetermined retention period added to 





determining whether the first data extent is eligible for linkage based on a second sliding window time period equal to the retention period less a predetermined linkage cushion in response to the query requesting a linkage operation for the first data extent, wherein the linkage cushion includes less time than the deletion cushion.


a processing circuit; and
logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to:

create a data extent catalog table comprising a plurality of entries, each entry comprising information related to a data extent stored to one or more computer readable storage media, wherein the information comprises, for each data extent: a reference count and a last reference date;

receive a query related to a first data extent;

determine whether the data extent is stored to the one or more computer readable storage media based on analysis of the data extent catalog table;

in response to the query requesting a deletion operation for the first data extent and the first data extent being determined to be stored to the one or more computer readable storage media, determine 


in response to the query requesting a linkage operation for the first data extent, determine whether the first data extent is eligible for linkage based on a second sliding window time period equal to the retention period less a predetermined linkage cushion and the first data extent being determined to be stored to the one or more computer readable storage media, wherein the linkage cushion includes less time than the deletion cushion.





maintaining the first data extent in response to the last reference date for the first data extent being equal or less than the current date and time less the first sliding window time period or the reference count for the first data extent being greater than zero.




maintain the first data extent in response to the last reference date for the first data extent being equal or less than the current date and time less the first sliding window time period or the reference count for the first data extent being greater than zero.



linking the first data extent to a new pointer in response to a last reference date for the first data extent being as recent as a current date and time less the second sliding window time period; and 

storing the first data extent in response to a reference count for the first data extent being zero and the last reference date for the first data extent being longer ago than the current date and time less the second sliding window time period.


link the first data extent to a new pointer in response to a last reference date for the first data extent being as recent as a current date and time less the second sliding window time period; and

store the first data extent in response to a reference count for the first data extent being zero and the last reference date for the first data extent being longer ago than the current date and time less the second sliding window time period.

wherein the linkage cushion and the deletion cushion are based in part on historical time lengths of sessions directed toward accessing data extents stored to a computer readable storage medium on which the first data extent is stored.
4. The system as recited in claim 1, 
wherein the linkage cushion and the deletion cushion are based in part on historical time lengths of sessions directed toward accessing data extents stored to a computer readable storage medium on which the first data extent is stored.
5. The method as recited in claim 1, 
wherein the deletion cushion is set to a minimum amount of time necessary to ensure that any outstanding linkage operations in a reference count update que for a particular data extent are completed.
5. The system as recited in claim 1, 
wherein the deletion cushion is set to a minimum amount of time necessary to ensure that any outstanding linkage operations in a reference count update que for a particular data extent are completed.




wherein outstanding linkage operations are stored to a reference count update que for processing in a first-in first-out (FIFO) arrangement, and 



wherein the reference count tracks a number of current reference pointers for a particular data extent, and wherein a last reference date tracks a last date and time in which the particular data extent was queried.
6. The system as recited in claim 1, further comprising the one or more computer readable storage media, 

wherein outstanding linkage operations are stored to a reference count update que for processing in a first-in first-out (FIFO) arrangement.


7. The system as recited in claim 1, 
wherein the reference count tracks a number of current reference pointers for a particular data extent, and wherein a last reference date tracks a last date and time in which the particular data extent was queried.
7. A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the embodied program instructions being executable by a 










receive, by the processing circuit, a query related to a first data extent; and 







determine, by the processing circuit, whether the first data extent is eligible for 


create, by the processing circuit, a data extent catalog table comprising a plurality of entries, each entry comprising information related to a data extent stored to one or more computer readable storage media, wherein the information comprises, for each data extent: a reference count and a last reference date;

receive, by the processing circuit, a query related to a first data extent;

determine, by the processing circuit, whether the data extent is stored to the one or more computer readable storage media based on analysis of the data extent catalog table;

determine, by the processing circuit, whether the first data extent is eligible for 

determine, by the processing circuit, whether the first data extent is eligible for linkage based on a second sliding window time period equal to the retention period less a predetermined linkage cushion and the first data extent being determined to be stored to the one or more computer readable storage media in response to the query requesting a linkage operation for the first data extent,
wherein the linkage cushion includes less time than the deletion cushion.



































determine, by the processing circuit, whether the first data extent is eligible for linkage based on a second sliding window time period equal to the retention period less a predetermined TUC1P307A/TUC920160056US02- 3 -linkage cushion 




in response to the query requesting a linkage operation for the first data extent, wherein the linkage cushion includes less time than the deletion cushion.


create, by the processing circuit, a data extent catalog table comprising a plurality of entries, each entry comprising information related to a data extent stored to one or more computer readable storage media, wherein the information comprises, for each data extent: a reference count and a last reference date;

receive, by the processing circuit, a query related to a first data extent;

determine, by the processing circuit, whether the data extent is stored to the 

determine, by the processing circuit, whether the first data extent is eligible for deletion based on a first sliding window time period equal to a predetermined retention period added to a predetermined deletion cushion in response to the query requesting a deletion operation for the first data extent and the first data extent being determined to be stored to the one or more computer readable storage media; and

determine, by the processing circuit, whether the first data extent is eligible for linkage based on a second sliding window time period equal to the retention period less a predetermined linkage cushion and the first data extent being 

in response to the query requesting a linkage operation for the first data extent,
wherein the linkage cushion includes less time than the deletion cushion.


link, by the processing circuit, the first data extent to a new pointer in response to a last reference date for the first data extent being as recent as a current date and time less the second sliding window time period; and 

store, by the processing circuit, the first data extent in response to a reference count for the first data extent being zero 


link, by the processing circuit, the first data extent to a new pointer in response to a last reference date for the first data extent being as recent as a current date and time less the second sliding window time period; and

store, by the processing circuit, the first data extent in response to a reference count for the first data extent being zero 

14. The computer program product as recited in claim 8, wherein the reference count tracks a number of current reference pointers for a particular data extent, and wherein a last reference date tracks a last date and time in which the particular data extent was queried.
11. The computer program product as recited in claim 8, wherein the linkage cushion and the deletion cushion are based in part on historical time lengths of sessions directed toward accessing data extents stored to a computer readable storage medium on which the first data extent is stored.
11. The computer program product as recited in claim 8, wherein the linkage cushion and the deletion cushion are based in part on historical time lengths of sessions directed toward accessing data extents stored to a computer readable storage medium on which the first data extent is stored.
12. The computer program product as recited in claim 8, wherein the deletion cushion is set to a minimum amount of time necessary to ensure that any 



TUC1P307A/TUC920160056US02- 4 -delete, by the processing circuit, the first data extent in response to a reference count for the first data extent being zero and a last reference date for the first data extent being longer ago than a current date and time less the first sliding window time period; and 

maintain, by the processing circuit, the first data extent in response to the last reference date for the first data extent being equal or less than the current date and time less the first sliding window time 


delete, by the processing circuit, the first data extent in response to a reference count for the first data extent being zero and a last reference date for the first data extent being longer ago than a current date and time less the first sliding window time period; and

maintain, by the processing circuit, the first data extent in response to the last reference date for the first data extent being equal or less than the current date and time less the first sliding window time 











receive, by the processing circuit, a query related to a first data extent; and 



















determine, by the processing circuit, whether the first data extent is eligible for linkage based on a sliding window time period equal to a predetermined retention period less a predetermined linkage 


create, by the processing circuit, a data extent catalog table comprising a plurality of entries, each entry comprising information related to a data extent stored to one or more computer readable storage media, wherein the information comprises, for each data extent: a reference count and a last reference date;

receive, by the processing circuit, a query related to a first data extent;



determine, by the processing circuit, whether the first data extent is eligible for deletion based on a first sliding window time period equal to a predetermined retention period added to a predetermined deletion cushion in response to the query requesting a deletion operation for the first data extent and the first data extent being determined to be stored to the one or more computer readable storage media; and

determine, by the processing circuit, whether the first data extent is eligible for linkage based on a second sliding window time period equal to the retention period less a predetermined linkage 
wherein the linkage cushion includes less time than the deletion cushion.




















determine, by the processing circuit, whether the first data extent is eligible for deletion based on a second sliding window time period equal the retention period added to a predetermined deletion cushion in response to the query requesting a deletion operation for the first data extent, wherein the linkage cushion includes less time than the deletion cushion.

create, by the processing circuit, a data extent catalog table comprising a plurality of entries, each entry comprising information related to a data extent stored to one or more computer readable storage media, wherein the information comprises, for each data extent: a reference count and a last reference date;

determine, by the processing circuit, whether the data extent is stored to the one or more computer readable storage media based on analysis of the data extent catalog table;

determine, by the processing circuit, whether the first data extent is eligible for deletion based on a first sliding window time period equal to a predetermined retention period added to a predetermined deletion cushion in response to the query requesting a deletion operation for the first data extent and the first data extent being determined to be stored to the one or more computer readable storage media; and
determine, by the processing circuit, whether the first data extent is eligible for linkage based on a second sliding window time period equal to the retention 
wherein the linkage cushion includes less time than the deletion cushion.

11. The computer program product as recited in claim 8, wherein the linkage cushion and the deletion cushion are based in part on historical time lengths of sessions directed toward accessing data extents stored to a computer readable storage medium on which the first data extent is stored.
17. The computer program product as recited in claim 15, wherein the embodied program instructions are further executable by the processing circuit to cause the processing circuit to: 



maintain, by the processing circuit, the first data extent in response to the last reference date for the first data extent being equal or less than the current date and time less the second sliding window time period or the reference count for the first data extent being greater than zero.




maintain, by the processing circuit, the first data extent in response to the last reference date for the first data extent being equal or less than the current date and time less the first sliding window time period or the reference count for the first data extent being greater than zero.

14. The computer program product as recited in claim 8, wherein the reference count tracks a number of current reference pointers for a particular data extent, and wherein a last reference date tracks a last date and time in which the particular data extent was queried.


link, by the processing circuit, the first data extent to a new pointer in response to a last reference date for the first data extent being as recent as a current date and time less the sliding window time period; and 

store, by the processing circuit, the first data extent in response to a reference count for the first data extent being zero and the last reference date for the first data extent being longer ago than the current date and time less the sliding window time period.
10. The computer program product as recited in claim 8, wherein the embodied program instructions are further executable by the processing circuit to cause the processing circuit to:

link, by the processing circuit, the first data extent to a new pointer in response to a last reference date for the first data extent being as recent as a current date and time less the second sliding window time period; and

store, by the processing circuit, the first data extent in response to a reference count for the first data extent being zero and the last reference date for the first data extent being longer ago than the current date and time less the second sliding window time period.
20. The computer program product as recited in claim 14, wherein outstanding linkage operations are stored to a 
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,162,831. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the present application are recited in the claims of U.S. Patent No. 10,162,831 with only minor grammatical differences that do not result in a change in scope of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRIS E MACKES/Primary Examiner, Art Unit 2153